Andrews, C. J.
There is no error assigned in either the first, or second reasons of appeal, of which this court can take cognizance, except as to claim number seven referred to in the first reason. So far as any material fact is concerned, each one of the specifications mentioned in those reasons involves a consideration of the weight to be given to certain evidence heard by the trial court. This court cannot enter into any such question. Neilson v. Hartford Street Ry. Co., 67 Conn. 466; Atwater v. Morning News Co., ibid. 504; Thresher v. Dyer, 69 id. 404; Ryan v. Chelsea Paper Mfg. Co., ibid. 454.
Claim number seven was that “ upon the facts as found and the doctrine of the 153 N. Y. 604, and the 147 Mass. 403, the defendant was liable in this action.” The legal doctrine there involved has been sustained by this court in Scholfield Gear & Pulley Co. v. Scholfield, 71 Conn. 1, 19; but the claim founded upon it by the appellant, was properly overruled. No fraud can be imputed by law to one who makes representations as to the title to real estate in honest reliance on the certificate of the town clerk and the advice of counsel.
In the third reason we think the name of the plaintiff Wins-low is erroneously inserted instead of the plaintiff Elwell. There is a finding that Elwell did not believe that a final judgment had been obtained as is set forth in this reason. As the evidence on which the trial court acted in coming to this conclusion is not stated, we cannot say there is any error in the finding, even if we were at full liberty to consider it.
As to the fifth reason we think there is no error. Subsequent conduct may, in many cases, be given in evidence to affect or to show the character of prior acts or intentions. 1 Greenl. on Ev. § 53.
There is no error.
In this opinion the other judges concurred.